Citation Nr: 0629387	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-34 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right wrist 
disability, to include as secondary to service-connected low 
back disability. 

2.  Entitlement to service connection for right knee 
disability, to include as secondary to service-connected low 
back disability. 

3.  Entitlement to service connection for right eye 
disability, to include as secondary to service-connected low 
back disability. 

4.  Entitlement to service connection for neck disability, to 
include as secondary to service-connected low back 
disability. 

5.  Entitlement to service connection for numbness of the 
right arm, to include as secondary to service-connected low 
back disability. 

6.  Entitlement to service connection for left shoulder 
disability, to include as secondary to service-connected low 
back disability. 

7.  Entitlement to a temporary total disability rating for 
convalescence under the provisions of 38 C.F.R. § 4.30.

8.  Entitlement to a total disability evaluation based upon 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO denied granting the instant 
claims on appeal.  The veteran timely appealed this 
determination to the Board. 

In February 2006, the veteran failed to appear for a hearing 
at the RO in Roanoke, Virginia before a Veterans Law Judge.  
Thus, his request for such hearing is, therefore, deemed 
withdrawn.  38 C.F.R. §20.704(d) (2005).

The Board notes that by a November 1990 rating action, the 
RO, among other things, denied service connection for 
arthritis of the shoulders and defection vision on a direct 
incurrence basis, i.e., no etiological relationship between 
the claimed disabilities and the veteran's active military 
service.  Since the veteran filed claims for service 
connection for right eye and left shoulder disabilities in 
October 2001, he has consistently maintained that they are 
the result of a fall on October 8, 2001 caused by an adverse 
reaction to Amitriptyline, medication prescribed for his 
service-connected low back disability.  Thus, the Board finds 
that the veteran has raised a new theory of secondary service 
connection with respect to the instant claims on appeal to 
include, but not limited to, claims for service connection 
for left shoulder and right eye disabilities.  Thus, the 
instant claims on appeal will be adjudicated on a de novo 
basis without any reference to finality.  
See, 38 C.F.R. § 3.156 (2005).    

In statements to the RO, dated in July and November 2002, the 
veteran appeared to have raised the issues of entitlement to 
compensation pursuant to 
38 U.S.C.A. § 1151 (West 2002) for a left shoulder disability 
resulting from treatment at a VA facility in July 2002 and 
entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on October 8, 2001, respectively.  
As these issues have not been developed for appellate review, 
they are referred to the RO for appropriate action. 


REMAND

I.  Procedural Development

During the pendency of the veteran's appeal, The Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA 
codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and implemented at 38 C.F.R. § 3.159 (2005), amended VA's 
duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim. 
the VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).

The VCAA applies to the veteran's service connection claims 
and claims of entitlement to TDIU and temporary total 
disability rating for convalescence under the provisions of 
38 C.F.R. § 4. 30 (2005).  In this case, the RO has not sent 
a VCAA letter to the veteran notifying him of what was needed 
to substantiate the instant claims on appeal, what his 
responsibilities were with respect to the claims, and whether 
VA would assist him in any manner.  (Parenthetically, the 
Board observes that despite the inadequate notice provided to 
the veteran on notifying him of what was needed to 
substantiate the instant claims on appeal, what his 
responsibilities were with respect to the claims, and whether 
VA would assist him in any manner, in a March 2006 letter to 
the appellant, the RO informed him of the disability ratings 
and effective dates to be assigned if any of the claims 
currently on appeal were granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006)).

By an October 2002 rating action, the RO, among other things, 
denied an increased rating in excess of 40 percent for the 
veteran's service-connected low back disability.  In October 
2002, the RO sent the veteran a letter and informed him of 
their decision.  In a November 2002 memorandum to the RO, the 
veteran's representative, Disabled American Veterans (DAV), 
indicated that they were submitting a Notice of Disagreement 
with "the most recent rating decision" on behalf of the 
veteran.  Thus, the Board will construe DAV's November 2002 
memorandum as a timely notice of disagreement with the RO's 
October 2002 decision to deny an increased rating in excess 
of 40 percent for the veteran's service-connected low back 
disability.  Inasmuch as the RO has not furnished the veteran 
a statement of the case (SOC) that addresses this issue, a 
remand for this purpose is warranted.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

II.  Evidentiary Development

Throughout the duration of the appeal, the veteran has 
consistently maintained that he has right wrist, right knee, 
right eye, neck, and left shoulder disabilities and numbness 
of the right arm that are the result of a fall on October 8, 
2001 due to an adverse reaction to Amitriptyline, medication 
prescribed for his service-connected low back disability 
(see, letters from the veteran to the RO, dated in February 
and March 2002, and VA Form 21-4138, Statement in Support of 
Claim, dated in September 2002).  Medical records, submitted 
by Johnson Memorial Hospital, pertinently reflect that on 
October 8, 2001, the veteran was brought to the emergency 
room by his wife after he became unresponsive for thirty 
minutes.  It was noted that the veteran was on several 
medications to include, but not limited to, Amitriptyline, 
and that he had a history of hypoglycemia.  The veteran gave 
a history of having passed out while standing by his motor 
vehicle in his driveway.  Diagnoses of hypoglycemia and 
syncopal episode secondary to hypoglycemia were recorded.  
The veteran was also instructed to taper off the 
Amitriptyline and then to stop it altogether (see, medical 
records, submitted by Johnston Memorial Hospital, dated 
October 8, 2001).

A review of the claims files, however, reflects that there 
are no medical opinions of record addressing the issues of 
whether any current right wrist, right knee, right eye, neck, 
and left shoulder disabilities and numbness of the right arm 
were caused or chronically worsened by a fall claimed to have 
been the result of the appellant's adverse reaction to 
Amitriptylene, medication prescribed for his service 
connected low back disability.  These examinations are 
"necessary" under 
38 U.S.C.A. § 5103A(d).  Thus, contemporaneous and thorough 
VA examinations and medical opinions would assist in 
clarifying the nature and etiology of any currently present 
current right wrist, right knee, right eye, neck, and left 
shoulder disabilities and numbness of the right arm, to 
include their relationship, if any, to a fall on October 8, 
2001 claimed to have been caused by the appellant's adverse 
reaction to Amitriptylene, medication prescribed for his 
service connected low back disability.  Such examinations and 
opinions would be instructive with regard to the appropriate 
disposition of the aforementioned service connection claims 
currently under appellate review.  Green v. Derwinski, 1 Vet. 
App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Further, it appears from a review of the claims files that 
the veteran is receiving disability benefits from the Social 
Security Administration (SSA).  The Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
also has recently held that pursuant to the duty to assist, 
VA must seek to obtain all pertinent records, including SSA 
records, of which it is put on notice.  
See Murincsack v. Derwinski, 2 Vet. App. 363, 372 (1992) 
(recognizing that evidence from the SSA must be considered in 
a VA decision regarding benefits).

Finally, with respect to the veteran's TDIU claim, the Board 
finds that the resolution of the veteran's service connection 
claims may impact this claim.  Indeed, if service connection 
is awarded for any of these claimed disabilities on appeal, 
and a single or combined 100 schedular evaluation resulted, 
the total rating issue will be rendered moot.  See Green v. 
West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  Under these 
circumstances, the Board finds that, as the above issues are 
inextricably intertwined with the TDIU issue, they should be 
considered together, and thus a decision by the Board on the 
veteran's TDIU claim would now be premature.  See Henderson 
v. West, 12 Vet. App. 11, 20 (1998); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In light of the foregoing, the case is REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(a) 
are fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 (2005).  
The veteran should be specifically told 
of what is required to substantiate his 
claims of entitlement to service 
connection for right wrist, right knee, 
right eye, neck and left shoulder 
disabilities, and numbness of the right 
arm, to include as secondary to service-
connected low back disability, and 
entitlement to TDIU and temporary total 
disability rating for convalescence under 
the provisions of 
38 C.F.R. § 4.30, and of the information 
or evidence he should submit, as well as 
the information or evidence that VA will 
yet obtain, if any.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The veteran 
should also be asked to submit all 
pertinent information or evidence in his 
possession.  38 C.F.R. § 3.159 (2005).  

2.  The RO should furnish the veteran a 
statement of the case addressing the 
issue of entitlement to an increased 
rating for service-connected low back 
disability, currently evaluated as 40 
percent disabling.  The veteran should 
be informed that he must file a timely 
and adequate substantive appeal in 
order to perfect an appeal of any issue 
to the Board.
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2005).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if 
appropriate.
   
3.  The RO should contact SSA and request 
copies of any disability determination it 
has made concerning the veteran and 
copies of the medical records upon which 
any such decision was based.  The SSA 
should also be asked to provide records 
of any subsequent examinations as well as 
any other pertinent records with respect 
to the veteran.  All records which have 
not previously been secured should be 
associated with the claims folder.  If 
the aforementioned records can not be 
secured, the RO must provide 
documentation as to their absence in the 
claims files. 

4.  Then, after the above requested 
development has been completed and any 
additional records have been associated 
with the claims files, the veteran 
should be afforded VA examinations by 
examiners with appropriate expertise to 
determine the nature and extent of any 
currently present right wrist, right 
knee, right eye, neck, and left 
shoulder disabilities and numbness of 
the right arm.  The examiners must 
review the claims files prior to their 
respective examinations.  They must 
annotate in their reports that they 
conducted a review of the claims files.  

With respect to each examination 
performed, the respective examiner must 
provide an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that 
any currently present right wrist, 
right knee, right eye, neck, and left 
shoulder disabilities and numbness of 
the right arm had their onset during 
military service, or were caused or 
chronically worsened by a fall caused 
on October 8, 2001, claimed to have 
been caused by the appellant's adverse 
reaction to Amitriptyline, medication 
prescribed for his service-connected 
low back disability.  If the cause of 
any currently present right wrist, 
right knee, right eye, neck and left 
shoulder disabilities and numbness of 
the right arm is not a fall caused by 
the appellant's adverse reaction to 
Amitriptyline, the examiners are still 
requested to provide opinions, to the 
extent feasible, as to what additional 
severity, if any, the veteran's 
disabilities are solely due to 
aggravation from the appellant's 
adverse reaction to Amitriptyline.  

In formulating the foregoing opinion, 
the examiners are requested to comment 
on the October 8, 2001 reports, 
submitted by Johnston Memorial 
Hospital.  All opinions and conclusions 
expressed by the examiners must be 
supported by a complete rationale in 
typewritten reports.  All opinions and 
conclusions expressed by the examiners 
must be supported by a complete 
rationale in typewritten reports.
   
5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues on appeal, to 
include consideration of Allen v. Brown, 
7 Vet. App. 439 (1995) with regards to 
the claims of entitlement to service 
connection for right wrist, right knee, 
right eye, neck, and left shoulder 
disabilities and numbness of the right 
arm, to include as secondary to service-
connected low back disability.

If any of the benefits sought on appeal 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 


for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


